Citation Nr: 0610719	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain and disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1998 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2006.  A transcript of the 
hearing was prepared and has been associated with the record.  
The Board notes that the veteran offered testimony regarding 
a right arm and hand disability at her hearing.  Service 
connection for a cervical spine disability, noted to be 
claimed as a right arm and hand condition, was denied in May 
2005.  As the issue has not been developed for appellate 
consideration, it will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006), the United States Court of Appeals for the Federal 
Circuit concluded that the statute and regulation require 
that the claimant be given the required information prior to 
the VA's decision on the claim and in a form that enables the 
claimant to understand the process, the information that is 
needed, and who will be responsible for obtaining that 
information.  The veteran's claim for increase was initially 
adjudicated in October 2002, but she was not provided the 
required information until October 2005.  Her claim was not 
thereafter readjudicated.  

In cases, such as this one where notice was not provided 
prior to the agency of original jurisdiction's (AOJ's) 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.  

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ should forward to the veteran 
a letter with respect to the issues on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the appellant should 
submit any pertinent evidence in her 
possession.  The appellant should be 
given the appropriate amount of time to 
respond.

2.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






